Citation Nr: 9927585	
Decision Date: 09/27/99    Archive Date: 10/05/99

DOCKET NO.  97-03 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased rating for a service-
connected left knee disability, currently evaluated 20 
percent disabling. 

2.  Entitlement to an increased rating for service-connected 
cervical strain, currently evaluated 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1990 to August 
1992.

This case comes to the Board of Veterans' Appeals (Board) 
from an October 1996 RO decision which denied an increase in 
a 10 percent rating for a service-connected left medial 
meniscal tear.  The veteran appealed for an increased rating.  
A personal hearing was held before an RO hearing officer in 
April 1997.  In a June 1997 rating decision, the RO granted a 
20 percent rating for a left medial meniscal tear effective 
in July 1996, a temporary total rating for convalescence 
effective in January 1997, and a 20 percent rating effective 
in March 1997.  In February 1998, the Board remanded the case 
to the RO for further evidentiary development.  

This case also comes to the Board from a January 1999 RO 
decision which denied an increase in a 10 percent rating for 
service-connected cervical strain; the veteran appealed for 
an increased rating.

In a March 1999 decision, the RO denied service connection 
for acid reflux.  As the veteran has not appealed this 
decision, the issue is not in appellate status, and it will 
not be addressed by the Board.  38 U.S.C.A. § 7105 (West 
1991).


REMAND

The Board finds that this case must be remanded to the RO for 
clarification of representation.

The case initially arose from a determination of the 
Hartford, Connecticut RO.  The claims file contains an 
Appointment of Veterans Service Organization as Claimant's 
Representative (VA Form 21-22) from the veteran which names 
the State of Connecticut Department of Veterans' Affairs 
(CTDVA) as his representative before the VA.  The veteran 
dated the form in May 1993, and the form was acknowledged by 
the VA in May 1993.  The veteran later moved to South 
Carolina, and more recent adjudication of his case has been 
by the RO in Columbia, South Carolina, which last forwarded 
the case to the Board.

The Board notes that in February 1999, the South Carolina 
Department of Veterans Affairs (SCDVA) submitted statements 
and evidence on the veteran's behalf, and stated that a power 
of attorney was of record appointing the SCDVA as his 
representative before the VA.  A review of the file shows 
that there is no such form associated with the file.  There 
is no indication that the veteran has personally revoked his 
appointment of the CTDVA as his representative, and under the 
circumstances of this case, further clarification of 
representation is warranted to assure that the veteran is 
accorded due process.  38 C.F.R. §§ 3.103, 20.600 (1998).  
Regulation provides that the veteran may have only one 
representative at a time before the VA.  38 C.F.R. § 20.601 
(1998).  

Moreover, there is no VA Form 646 (Statement of Accredited 
Representative in Appealed Case) in the file from the CTDVA 
or another representative, dated since the prior Board 
remand.  The February 1999 certification of appeal from the 
RO in Columbia, South Carolina acknowledges that no VA Form 
646 was on file, explaining that the veteran's representative 
was in Connecticut.  However, the representative must be 
given an opportunity to provide argument on the veteran's 
behalf.  

Accordingly, the case is REMANDED to the RO for the following 
action.

The Columbia RO should contact the 
veteran and ask him whether he wants the 
CTDVA to continue to represent him.  If 
he does (or if he does not respond), the 
RO should contact the CTDVA and ask that 
organization whether it will continue to 
represent the veteran, given that he has 
moved from Connecticut to South Carolina.  
If the CTDVA indicates it will continue 
to represent the veteran, the claims file 
should be sent to the CTDVA, which should 
review the file and present written 
argument on a VA Form 646 or its 
equivalent.  If the CTDVA will not 
represent the veteran, the Columbia RO 
should inform the veteran that he is 
unrepresented, and give him an 
opportunity to appoint (on the proper 
form, which should be provided) another 
service organization or other 
representative to represent him before 
the VA.  Any designated representative 
should be given an opportunity to review 
the file and submit written argument on 
behalf of the veteran.

Thereafter, in accordance with appellate procedures, the case 
should be returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



